Case 2:19-cv-00715-KM-JBC Document 2 Filed 01/18/19 Page 1 of 1 PagelD: 18

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
RED BULL GMBH and RED BULL : Civil Action No. 02:19-cv-00715
NORTH AMERICA, INC. :
Vv.

MILTON PETROLEUM, LLC

DISCLOSURE STATEMENT

The undersigned counsel for_ Plaintiffs Red Bull GmbH and Red Bull North America, Inc. _,
certifies that this party is a non-governmental corporate party and that:

 

This party’s parent corporation, and all publicly held corporations owning 10% or more

of this party’s stock, are listed here:

Plaintiff Red Bull North America, Inc. is a wholly-owned subsidiary of Plaintiff Red Bull GmbH.
Red Bull GmbH is a private entity incorporated under the laws of Austria. No publicly held
corporation owns 10% or more of the securities of Red Bull North America, Inc. or Red Bull GmbH.

 

 

OR

LO This party does not have a parent corporation, nor is there any publicly held corporation
that owns 10% or more of this party’s stock.

 

 

 

 

 

Qehi WU) Bartlett Murphy Orlando LLC
Signature of Attorney Name of Firm

John W. Bartlett 30 Montgomery St, 11th Floor
Print Name Address

Jan. 18, 2019 Jersey City, NJ 07302
Date City/State/ZIP Code
Instructions:

1. Disclosure Statement is to be filed as a separate document.

2. Select Case Type (Civil) from the menu bar at the top of the ECF screen.

3. Click on Other Documents,

4. Select Corporate Disclosure Statement.

5. Enter the case for which the Disclosure Statement is being filed.

6. Select the PDF document to file.

7. Select the party filing the Disclosure Statement.

8. If applicable, insert the name of the Corporate Parent or leave blank.

9. Proofread the docket text.

10. Submit the Disclosure Statement by clicking the NEXT button. DNJ-CMECF-005 (5/2/08)
